1 Reported in 240 N.W. 890, 241 N.W. 796.
The guardian then sought to tax costs and disbursements in this court. The clerk disallowed them on the ground that costs cannot be recovered against the United States acting in its governmental capacity. From the order of disallowance the guardian appealed. Clerk's disallowance of costs affirmed.
This is an appeal from the portion of an order of the district court affirming an order of the probate court wherein it was ordered, adjudged, and decreed that loss of certain moneys deposited in a bank must be borne by the ward and not by the guardian, and releasing the guardian from any liability for any such loss. *Page 651 
This order of the district court affirming the probate court is not appealable. Ebeling v. Bayerl, 162 Minn. 379,202 N.W. 817. Upon the record, this court is without jurisdiction, and the appeal is dismissed.
 On Appeal From Disallowance of Costs.
On March 18, 1932, the following opinion was filed:
United States — action in governmental capacity — costs.
Costs are not taxable against director of United States veterans bureau in proceeding brought by him, wherein he was unsuccessful, against guardian of incompetent veteran, action being one by United States in its governmental capacity and director being merely an agency appointed by the government for that purpose. [Reporter]